Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations recited in each of the independent claims.

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 15 July 2021 have been carefully and fully considered. As noted supra the case is in condition for allowance. 
In particular, the Office further points to Applicant’s representatives remarks on Page 13 of the Response: 
Particularly, independent claims 1, 8, and 15 describe that a storage device itself (i.e., a single media) is registered in a mapping table to store all files associated with a particular file group attribute. Thus, when a migration command is received to migrate any data that includes these files, the files are migrated together to the single media associated with that particular file group attribute. When this media has insufficient room to accommodate the migration, or the file group attribute is not registered with a single media in the mapping table, an available device is registered with the file group attribute and the mapping table is updated.
Sitka, whom is asserted as disclosing the migration of the files according to the file group attribute, does not appear to disclose any such functionality. In particular, while Sitka describes maintaining identifiers of files, Sitka describes that migration is performed using a disk selection policy that only includes “specifying merging files in a fileset onto media, or specifying a best time to compact and retention tapes and merge filesets” (see col. 18, lines 20-38). To wit, Sitka does not appear to disclose the mapping of the storage media to a particular file group, and migrating any files having that file group attribute to the particular media (or another media which is registered with the file group). Shiozawa appears similarly deficient.
The failure of Shiozawa and Sitka to disclose this recited functionality of independent claims 1, 8, and 15 is fatal to the obviousness rejection. Therefore, independent claims 1, 8, and 15, and hence the claims depending therefrom, are not obvious Shiozawa and Sitka (and/or Takata). Accordingly, Applicants respectfully request withdrawal of these rejections.

	CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137